02-18-00061-CR, 02-18-00062-CR,
                    COURT OF APPEALS CAUSE NUMBER: 02-18-00063-CR
                                                              FILED IN
                      TRIAL COURT CAUSE NUMBER: 1321493,    1321487,
                                                       2nd COURT   OF1321486
                                                                       APPEALS
                                                        FORT WORTH, TEXAS
                              CASE NAME: THE STATE OF TEXAS vs. MICHAEL HONGPATHOUM
                                                                5/24/2018 6:40:43 AM
                     COURT REPORTER’S CERTIFICATION                  DEBRA SPISAK
                                                                        Clerk

      I, Norma L. Rico, certify to the Court of Appeals that I have been
unable to convert the following exhibit(s) into a format and/or size compatible
with the requirements of the TAMES portal, the Uniform Format Manual for
Texas Reporters’ Records, and Appendix C of the Rules of Appellate Procedure:

State's Exhibits 2, 3, 4, and 5

      I have not been able to convert the exhibit(s) for the following reason:

File is unable to be uploaded due to it being too large.


Date: 5/21/2018

Signature: /s/ Norma L. Rico